BRITT, Judge.
While plaintiffs attempt to bring forward and argue in their brief 31 assignments of error, we will discuss only those that we consider dispositive of the appeal.
With respect to their first claim for relief, plaintiffs contend the trial court erred in finding and concluding that the acts incorporating and annexing territory into Mesic were valid actions of the General Assembly. They argue that the inclusion of a large amount of unsuitable land within the boundaries of the town, and subjecting those lands to taxation without any benefit or possibility of benefit, was an unconstitutional exercise of legislative power. We find no merit in this contention.
Article VII, Section 1, of our State Constitution authorizes the General Assembly to provide for the organization, government and “fixing of boundaries” of counties, cities and towns, and, “. . . except as otherwise prohibited by this Constitution, may *532give such powers and duties to counties, cities and towns, and other governmental subdivisions as it may deem advisable.”
Ordinarily, the courts have no authority to inquire into the motives of the Legislature in the incorporation of political subdivisions. See Tobacco Co. v. Maxwell, Commissioner, 214 N.C. 367, 199 S.E. 405 (1938). In Starmount Co. v. Ohio Savings Bank and Trust Co., 55 F. 2d 649 (4th Cir. 1932), the court held that the setting up of a municipal corporation by the General Assembly at any place, under the section of the constitution above referred to, is left to legislative discretion. The fixing of boundaries of municipal corporations is a permissible legislative function. Hunter v. Pittsburgh, 207 U.S. 161, 52 L.Ed. 151, 28 S.Ct. 40 (1907); Clark v. Kansas City, 176 U.S. 114, 44 L.Ed. 392, 20 S.Ct. 284 (1900).
We hold that the trial court did not err in finding and concluding that the acts incorporating and annexing territory into Mesic were valid actions of the General Assembly.
Plaintiffs contend the court erred in dismissing their second claim for relief because the allegation that insufficient notice of the proposed incorporation and annexation was given did state a claim upon which relief could be granted since notice and an opportunity to be heard are prerequisite to the validity of legislative actions. We find no merit in this contention.
Plaintiffs cite no authority, and our research discloses none, for their argument that every citizen affected by a proposed act of the Legislature is entitled to notice and an opportunity to be heard before the proposal can be lawfully enacted. Under our system of representative government the citizens of North Carolina are represented in the General Assembly by elected senators and representatives. It is incumbent on them to represent the interests of their various constituents.
The numerous cases cited by plaintiffs relating to notice required in the adoption or changing of zoning regulations, changing utility rates, condemning property, etc., are inapposite as those matters are controlled by statutes which require notice to affected persons.
It is true that the General Assembly has provided a statutory method for extending the boundaries of cities and *533towns, G.S. 160A-24 et seq., but the Assembly has not surrendered its authority to alter their boundaries. G.S. 160A-21 provides: “The boundaries of each city shall be those specified in its charter with any alterations that are made from time to time in the manner provided by law or by local act of the General Assembly.”
We hold that the trial court did not err in dismissing the second claim for relief.
With respect to their third claim for relief, plaintiffs contend the court erred in finding that the residents of the community of Mesic had requested the incorporation of the town. They argue that this finding was not supported by the evidence. We disagree. There was abundant evidence showing that residents of the community signed a petition and corresponded with their representative in the Legislature requesting the incorporation. Being supported by competent evidence, the court’s findings of fact are conclusive. 1 Strong’s N.C. Index 3d, Appeal and Error § 57.2.
Also with respect to their third claim for relief, plaintiffs contend that in view of the evidence showing defendants’ failure to comply with statutory requirements relating to listing and appraisal of property and collection of taxes, the court erred in concluding that the ad valorem tax levy was valid. We reject this contention and agree with the trial judge that the violations referred to by plaintiffs do not affect the validity of the levy, and approve the action taken by the court to correct the violation.
Plaintiffs contend the trial court erred in dismissing their fourth claim for relief. They argue that they allege a good cause of action “for taxation of plaintiffs without representation”. We find no merit in this contention. Plaintiffs do not allege that defendants were improperly elected or chosen, only that the town commissioners were “from one small area, the populated area” of the town.
Plaintiffs contend the trial court erred in dismissing their fifth claim for relief seeking compensation for the taking of their property through incorporation and annexation without just compensation in that no benefits were rendered to the property as a result of said incorporation and annexation. We find plaintiffs’ argument in support of this contention unpersuasive.
*534While the State and its subdivisions have the power to take private property upon the payment of just compensation, there must be a taking for a public purpose. 5 Strong’s N.C. Index 3d, Eminent Domain § 1. Assuming, arguendo, that plaintiffs alleged a taking of their property, they did not allege that it was taken for a public purpose.
With respect to their sixth claim for relief, plaintiffs contend that the court’s finding that defendants had not acted willfully, maliciously or in breach of their fiduciary duties is not supported by the evidence. We disagree with this contention and conclude that there was more than ample evidence to support the finding.
We have considered the other contentions argued in defendants’ brief but conclude that they too have no merit.
The judgment appealed from is
Affirmed.
Judges Hedrick and Martin concur.